IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FIRST NATIONAL BANK OF PA, BY              : No. 254 MAL 2019
MERGER W/METRO BANK,                       :
                                           :
                   Respondent              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
DOUGLASS E. HOWARD, JR.,                   :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of October, 2019, the Petition for Allowance of Appeal

and Motion for Stay are DENIED.